t c memo united_states tax_court thomas wane marett petitioner v commissioner of internal revenue respondent docket no 4048-06l filed date thomas wane marett pro_se j craig young for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule filed date and respondent’s motion for penalty pursuant to sec_6673 also filed date the 1unless otherwise indicated all rule references are to the continued issues we must decide are whether respondent’s appeals_office abused its discretion in determining to proceed with the collection of petitioner’s tax_liability for taxable_year and whether the court should impose a penalty under sec_6673 for the reasons stated below we shall grant respondent’s motions background at the time of filing the petition petitioner resided in south carolina on date respondent mailed a notice_of_deficiency to petitioner for the taxable_year in the notice_of_deficiency respondent determined a deficiency in income_tax attributable to petitioner’s failure to report nonemployee compensation an ira distribution and interest_income respondent also determined that petitioner was liable for additions to tax under sec_6651 failure_to_file a return and sec_6654 failure to pay estimated_tax on date petitioner filed a petition for redetermination with the court on date the court entered an order of dismissal for lack of jurisdiction on the ground that the petition was not timely filed continued tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended 2petitioner’s motion to vacate was subsequently denied by this court and petitioner’s appeal to the court_of_appeals for continued on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 regarding his unpaid tax for on or about date petitioner timely submitted to respondent a form request for a collection_due_process_hearing petitioner’s request stated i request collection alternatives including oic and payment schedule collection actions are inappropriate procedural defects by the irs exist by letter dated date respondent’s appeals_office in charlotte north carolina informed petitioner that his case was assigned to that office for consideration and that the review would proceed by telephone mail and or personal interview by letter dated date petitioner informed the appeals_office that we request a personal interview hearing and do not wish to conduct this interview hearing via telephone by letter dated date appeals officer k keeley appeals officer keeley informed petitioner that she had received his request for a hearing that items that you mentioned in your previous correspondences are items that are frivolous or groundless or are moral religious political constitutional conscientious or similar grounds appeals officer keeley advised petitioner that he wa sec_2 continued the fourth circuit was ultimately dismissed for failure to prosecute not entitled to a face-to-face hearing on the basis of the items set forth in his request for a sec_6330 hearing appeals officer keeley further informed petitioner that she was scheduling a conference for him on date and that petitioner should submit a collection information statement and demonstrate that he was current in all federal tax_return filings and deposit requirements before the hearing by letter dated date petitioner again asserted that he wanted to discuss collection alternatives and that he wanted to bring all required documents to a face-to-face hearing the parties subsequently exchanged additional correspondence debating whether petitioner was entitled to a face-to-face hearing on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that it was appropriate to proceed with the proposed levy on date petitioner filed a petition for lien or levy action with the court petitioner 3appeals officer keeley repeatedly advised petitioner that the internal_revenue_manual irm requires that he be in compliance with current filing and paying obligations in order to be eligible for any collection alternatives see eg mccorkle v commissioner tcmemo_2003_34 the commissioner properly rejected a proposed installment_agreement because as of the date of the notice_of_determination the taxpayer had not filed a return and had not fully paid her income taxes irm pt date offer-in-compromise irm pt date installment_agreement stated that he was denied a proper administrative hearing under sec_6330 on date respondent filed a motion for summary_judgment the first motion for summary_judgment and a separate motion for penalty pursuant to sec_6673 in denying respondent’s first motion for summary_judgment we concluded that appeals officer keeley acted prematurely in labeling as frivolous and groundless the issues raised in petitioner’s hearing request given that a failure to pay penalty of dollar_figure assessed date was not included in the notice_of_deficiency dated date we remanded the instant case for further administrative proceedings before a new appeals officer who had no prior involvement with the matter and ordered that petitioner be afforded a face-to-face hearing pursuant to sec_6330 additionally we ordered the new appeals officer to verify that respondent properly assessed an addition_to_tax for failure to pay under sec_6651 for petitioner was also warned of the potential for penalties in remanding this case we add a strong word of caution to petitioner who has been less than revealing in his dealings with the appeals_office and the court we remind petitioner that he must be current in his federal tax obligations see eg sec_6012 in order to make an offer-in-compromise or to qualify for an installment_agreement in addition petitioner should be prepared to submit to the appeals_office complete and accurate financial information in support of a collection 4respondent conceded this point at the hearing on that summary_judgment motion alternative should the court subsequently determine that petitioner used these proceedings primarily for purposes of delay and or to advance frivolous and groundless arguments the court will strongly consider imposing a penalty on petitioner pursuant to sec_6673 see 115_tc_576 upon remand the case was assigned to appeals settlement officer pat mccall settlement officer mccall an impartial officer with no previous involvement with the unpaid taxes on date settlement officer mccall held a face-to-face hearing with petitioner petitioner appeared for the conference with robert clarkson mr clarkson his alleged representative and three other individuals two alleged expert witnesses who were to testify and prove petitioner’s case and an assistant mr clarkson insisted that all four individuals be allowed in the hearing with petitioner but was repeatedly advised that petitioner could bring only two individuals into the conference ultimately petitioner selected mr clarkson and a second unnamed individual who 5mr clarkson was also advised on several occasions that he was not permitted to represent petitioner but he continued to speak offering only frivolous taxpayer arguments we note that settlement officer mccall did not abuse her discretion in refusing to allow mr clarkson to represent petitioner as mr clarkson offered no proof that he was an attorney in good standing a certified_public_accountant or an enrolled_agent in good standing see young v commissioner tcmemo_2003_6 third party was not entitled to represent taxpayer in a sec_6330 hearing because of noncompliance with circular no mr clarkson was removed from the courtroom during the date trial session of the court in columbia south carolina pursuant to an order of the court operated a tape recorder to accompany petitioner into the hearing room during the face-to-face hearing settlement officer mccall informed petitioner as follows a procedural error was identified regarding the statutory_notice_of_deficiency issued for the the failure to pay penalty in the amount of dollar_figure assessed on date was not properly listed in the statutory_notice_of_deficiency dated date and would be abated no other procedural defects were found during the hearing settlement officer mccall provided petitioner with the opportunity to produce evidence that he was current with tax filings and to produce financial information in support of any collection alternative that he wished to raise although petitioner claimed to have relevant financial information in his possession petitioner refused to produce such information without the assistance of his alleged expert witnesses petitioner was then advised that a supplemental determination_letter would be issued and the conference was adjourned the supplemental notice dated date stated as follows appeals determined to abate the failure to pay penalty in the amount of dollar_figure due to a pro- cedural error that omitted the penalty on the statutory_notice_of_deficiency the petitioner did not file tax returns for and and therefore is not current with required tax filings and does not qualify for a collection alternative he also failed to submit any financial information to the service the proposed levy is sustained on date respondent filed the motion for summary_judgment and the motion for penalties pursuant to sec_6673 discussion petitioner contends that respondent’s appeals_office abused its discretion in determining to proceed with the collection of petitioner’s income_tax liabilities for taxable_year specifically petitioner argues that respondent’s motion for summary_judgment should be denied because respondent would not allow petitioner’s expert witnesses to testify at the sec_6330 hearing before settlement officer mccall summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person requesting a hearing may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo respondent argues and the court agrees that sec_6330 precludes petitioner from challenging the underlying tax_liabilities for taxable_year because petitioner received a notice_of_deficiency for that year and failed to timely petition this court accordingly the validity of the underlying tax is not properly in issue and the court will review respondent’s administrative determination for abuse_of_discretion see 114_tc_604 114_tc_176 as to petitioner’s claim that he is entitled to call witnesses at a face-to-face hearing this court has noted on a number of occasions that hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there inheres no right to subpoena witnesses and documents in connection with sec_6330 hearings 118_tc_162 davis v commissioner supra pincite see sec_301_6330-1 q a-d6 proced admin regs petitioner did not avail himself of the opportunity afforded to him at the hearing to produce evidence that he was current with tax filings and he failed to produce any financial information for consideration accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment consequently we conclude that respondent’s appeals_office did not abuse its discretion in determining that respondent may proceed with the collection of petitioner’s tax_liabilities respondent requests that the court require petitioner to pay a penalty pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay or that the taxpayer’s position in such a proceeding is frivolous or groundless see sec_6673 and b in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions we believe petitioner advances frivolous and or groundless contentions arguments and requests primarily for delay and in direct contravention of the above-quoted warnings given to him by the court thereby causing the court to waste its limited 6respondent advised petitioner by letter dated date that respondent intended to file a motion for penalty pursuant to sec_6673 and quoted therein our date order cautioning petitioner as to the possible imposition of a sec_6673 penalty resources consequently we shall impose a penalty of dollar_figure on petitioner pursuant to sec_6673 we have considered all of petitioner’s statements contentions arguments and requests that are not discussed herein and find them unnecessary to reach without merit or irrelevant on the basis of the record before us we shall grant each of respondent’s motions to reflect the foregoing an appropriate order and decision will be entered
